 1   Richard Mancino (pro hac vice pending)               David W. Evans
        rmancino@willkie.com                              HAIGHT BROWN & BONESTEEL LLP
 2   Shaimaa M. Hussein (pro hac vice pending)            Three Embarcadero Center, Suite 200
        shussein@willkie.com                              San Francisco, CA 94111
 3   Matthew Dollan (pro hac vice pending)                Telephone: (415) 281-7624
        mdollan@willkie.com                               Facsimile: (415) 546-7505
 4   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue                                      devans@hbblaw.com
 5   New York, NY 10019
     Telephone: (212) 728-8000
 6   Facsimile: (212) 728-9000
 7   Richard D. Bernstein (pro hac vice forthcoming)
     1875 K Street, N.W.
 8   Washington D.C. 20006-1238
     Telephone: (301) 775-2064
 9       rbernsteinlaw@gmail.com
10   Counsel for Amici Curiae Christopher Shays, Christine Todd Whitman, Peter Keisler, Carter Phillips,
     John Bellinger III, Stanley Twardy, and Richard Bernstein
11

12                                UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
14
     STATE OF CALIFORNIA, et al.,                           ORDER GRANTING CONSENT
15                                                          MOTION FOR LEAVE TO FILE
                                       Plaintiffs,          MEMORANDUM OF CHRISTOPHER
16                                                          SHAYS, CHRISTINE TODD WHITMAN,
              v.                                            PETER KEISLER, CARTER PHILLIPS,
17                                                          JOHN BELLINGER III, STANLEY
     DONALD J. TRUMP, in his official capacity as           TWARDY, AND RICHARD BERNSTEIN
18   President of the United States of America, et al.,     AS AMICI CURIAE IN SUPPPORT OF
                                                            PLAINTIFFS’ MOTION FOR A
19                                     Defendants.          PRELIMINARY INJUNCTION

20                                                           Case No. 4:19-CV-00872-HSG

21                                                            P.I. Hearing Date:   May 9, 2019
                                                              Time:                2:00 PM
22
     SIERRA CLUB and SOUTHERN BORDER
23   COMMUNITIES COALITION,
24                                     Plaintiffs,
25            v.                                              Case No. 4:19-CV-00892-HSG
26   DONALD J. TRUMP, President of the United                 P.I. Hearing Date:   May 17, 2019
     States, in his official capacity, et al.,                Time:                10:00 AM
27
                                       Defendants.
28
     PB99-0000120
     12965202.1                                                                                    ORDER
 1            Upon consideration of the motion of Christopher Shays, Christine Todd Whitman, Peter
 2
     Keisler, Carter Phillips, John Bellinger III, Stanley Twardy, and Richard Bernstein for leave to file
 3
     as amici curiae in support of Plaintiffs’ Motion for a Preliminary Injunction, it is hereby ORDERED
 4
     that the motion is GRANTED. Counsel is directed to file the amici curiae brief of Christopher
 5

 6
     Shays et al. on the docket in this matter.

 7

 8   Dated: April 25, 2019                  _________________________________
                                            Judge Haywood S. Gilliam, Jr.
 9
                                            UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   PB99-0000120
     12965202.1                                       2
